ON PETITION FOR REHEARING
Before KING, GARWOOD and DUHÉ, Circuit Judges.
PER CURIAM:
IT IS ORDERED that the petition for rehearing filed in the above entitled and *485numbered cause be and the same is hereby denied. Appellants did not, prior to their petition for rehearing, adequately raise in this Court the claim that the judgment below against them was improper because the notes were invalid or were not due and payable or were not so in an amount sufficient to support the judgment. See, e.g., United Paperworkers v. Champion International, 908 F.2d 1252, 1253 (5th Cir.1990); Villanueva v. CNA Insurance, 868 F.2d 684, 687 n. 5 (5th Cir.1989).